DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14, drawn to a method of treating CAH, wherein an ACTH hormone is reduced from baseline, in the reply filed on 12/13/2021, is acknowledged.
Claims 15-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/13/2021.

Claim Rejections - 35 USC § 112 – Indefiniteness and
Broad Limitation followed by a Narrow Limitation
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 1 recites the broad recitation “congenital adrenal hyperplasia”, and the claim also recites “CAH” which is the narrower statement of the range/limitation. 
In the present instance, claim 1 recites the broad recitation “adrenocorticotropic hormone”, and the claim also recites “ACTH” which is the narrower statement of the range/limitation. 
In the present instance, claim 11 recites the broad recitation “glucocorticoid”, and the claim also recites “GC” which is the narrower statement of the range/limitation. 
The Applicant is advised to remove the parentheses from the claims.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over Grigoriadis et al (US 2017/0020877 A1), in view of Chen et al (USP 8,030,304 B2) and further in view, both of Zhang et al (D-level Essay in Statistics, 2009) and Bornstein et al (J Clin Endocrinol Metab, 2016, 101(2), 364-389).
Grigoriadis taught methods for reducing ACTH levels in subjects (e.g., human, at [0030]) with congenital adrenal hyperplasia (CAH), generally comprising administering to the subject a therapeutically effective amount [0063] of a corticotropin releasing factor 1 (CRF1) receptor antagonist [claim 9], in the treatment of CAH [title].
Grigoriadis generally taught CRF1 receptor antagonists, however, did not specifically teach the claim 1 compound. Grigoriadis generally taught decreased levels of ACTH, however was not specific a reduction from baseline, as recited in claim 1.
Chen taught a method of treating CAH in a patient (e.g., human at [col 3, line 52]) in need thereof [col 2, lines 56-62], comprising administering a therapeutically effective amount [col 3, lines 47-53] of a CRF1 receptor antagonist [abstract], wherein the CRF1 
    PNG
    media_image1.png
    333
    363
    media_image1.png
    Greyscale
(e.g., specific compound at [Example 16]; general formula at [col 2, lines 15-31], where R1 and R2 are independently ethyl, R3 is Cl and R4 is morpholin-4-yl).
Generally, it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. The idea for combining them flows logically from their having been individually taught in the prior art. See MPEP 2144.06.  In the instant case, it is prima facie obvious to combine the active agents (e.g., CRF1 receptor antagonists) of Chen and Grigoriadis, each of which was taught by the prior art to be useful for treating CAH, in order to form a third composition with active agents to be used for the very same purpose, each as individually taught by Chen and Grigoriadis. 
The combined teachings of Grigoriadis and Chen were not specific a reduction from baseline.
As per Zhang, though, in medical studies, a common way to measure treatment effect is to compare the outcome of interest before treatment with that after treatment, where the measurements before and after treatment are known as the baseline (B) [Introduction, 1st paragraph].

It would have been prima facie obvious to one of ordinary skill in the art to include the teachings of Zhang and Bornstein within the combined teachings of Grigoriadis and Chen. The ordinarily skilled artisan would have been motivated to optimally measure diagnostic and treatment effect, as commonly used in medical studies [Zhang; Introduction, 1st paragraph and Bornstein at section 2.4].
Claims 2-4 are rendered prima facie obvious because Grigoriadis taught 50-1000 mg daily [0063 and 0066].
The instant claim 2 recites 50-1600 mg/day.
The instant claim 3 recites 100-600 mg/day.
The instant claim 4 recites 200 mg/day.
Grigoriadis taught 50-1000 mg daily [0063 and 0066].
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 
Claims 7-8 are rendered prima facie obvious because Grigoriadis taught pharmaceutical compositions [0061] formed as tablets or capsules [0074].
Claims 9-10 are rendered prima facie obvious because Grigoriadis disclosed classic and non-classic CAH [0004, 0034 and 0090-91]. 
Regarding claims 9-10, Grigoriadis specifically taught treating classic CAH [example 6]. However, it would be prima facie obvious to one of ordinary skill in the art to also treat non-classic CAH.

Claims 11 and 13 are rendered prima facie obvious because Grigoriadis taught the concurrent administration of glucocorticoids (GC) [0070, 0091], determined by the skilled clinician [0063].
Claim 12 is rendered prima facie obvious because Grigoriadis taught [0066] that administration of the compounds or compositions disclosed includes nighttime administration, or administration prior to sleep (i.e., bedtime administration). As used therein, bedtime administration referred to dosing intended to deliver clinically relevant concentrations of the CRF1 antagonist at or before (such as 2-5 hours before) the expected circadian release of ACTH. 
Since this ACTH release is typically at 1-2 A.M., and since most orally administered drugs have a Tmax of several hours, dosing at 10 P.M., for example, which is 3-4 hours in advance of the expected circadian release of ACTH is desirable. This same pre-pulse bedtime dosing may be adapted for shift workers (e.g., those who work at night and sleep during the day), in which case administration will not necessarily occur at nighttime. Administration is therefore dependent upon the expected circadian release of ACTH, and 
Claim 12 recites administration 4 hours prior to sleeping.
Grigoriadis taught administration 2-5 hours before bedtime, adjustable, as desired, to the particular work and sleep patterns of the individual. A prima facie case of obviousness exists because of overlap, as discussed above. 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Grigoriadis et al (US 2017/0020877 A1), in view of Chen et al (USP 8,030,304 B2), further in view of Zhang et al (D-level Essay in Statistics, 2009) and further in view of Dhoot et al (US 2006/0078623 A1).
The 35 U.S.C. 103 rejection over Grigoriadis, Chen and Zhang has been presented above.
Additionally, Grigoriadis disclosed oral administration [0065], and tablets/capsules [0074].
However, Grigoriadis was silent particle size, as recited in claims 5-6.
But, Dhoot disclosed that the small size of microparticles allows for greater bioavailability of the active agent, since the size permits the particles to pass from the stomach to the small intestine, where dissolution and drug absorption is best [0004]. Active agents at a particle size of about 1 to about 999 micrometers were disclosed [0007].

An ordinarily skilled artisan would have been motivated to have formulated Grigoriadis’ actives at 1-999 microns, because at said diameter, the particles more freely pass through the stomach into the small intestine, as taught by Dhoot.
Claims 5-6 recite microparticles, further limited to 1-20 um. 
Dhoot taught 1-999 micrometers. A prima facie case of obviousness exists because of overlap, as discussed above.

Nonstatutory Double Patenting
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 181-208 of copending. Application No. 17/063,592 B2, in view of Chen et al (USP 8,030,304 B2).
Although the claims at issue are not identical, they are not patentably distinct from each other. The copending claims recite all of the features instantly recited for the method 
    PNG
    media_image1.png
    333
    363
    media_image1.png
    Greyscale
. The instant claims require the said compound, and such an ingredient is not recited by the copending claims.
Chen taught a method of treating CAH in a patient (e.g., human at [col 3, line 52]) in need thereof [col 2, lines 56-62], comprising administering a therapeutically effective amount [col 3, lines 47-53] of a CRF1 receptor antagonist [abstract], wherein the CRF1 receptor antagonist was:
    PNG
    media_image1.png
    333
    363
    media_image1.png
    Greyscale
(e.g., specific compound at [Example 16]; general formula at [col 2, lines 15-31], where R1 and R2 are independently ethyl, R3 is Cl and R4 is morpholin-4-yl).
It would have been prima facie obvious to one of ordinary skill in the art to include 
    PNG
    media_image1.png
    333
    363
    media_image1.png
    Greyscale
within the copending methods. An ordinarily skilled artisan would have been motivated to treat CAH, as taught by Chen.


Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11/007,201 B2, in view of Grigoriadis et al (US 2017/0020877 A1) and Chen et al (USP 8,030,304 B2).
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10/849,908 B2, in view of Grigoriadis et al (US 2017/0020877 A1) and Chen et al (USP 8,030,304 B2).
Although the claims at issue are not identical, they are not patentably distinct from each other. The issued claims recite all of the features instantly recited for the method of treating CAH except for reducing ACTH levels with the administration of 
    PNG
    media_image1.png
    333
    363
    media_image1.png
    Greyscale
. The instant claims require the reduction of ACTH and the administration of the said compound, and such limitations are not recited by the issued claims.
Grigoriadis taught methods for reducing ACTH levels in subjects (e.g., human, at [0030]) with congenital adrenal hyperplasia (CAH), generally comprising administering to the subject a therapeutically effective amount [0063] of a corticotropin releasing factor 1 (CRF1) receptor antagonist [claim 9], in the treatment of CAH [title].
1 receptor antagonist [abstract], wherein the CRF1 receptor antagonist was:
    PNG
    media_image1.png
    333
    363
    media_image1.png
    Greyscale
(e.g., specific compound at [Example 16]; general formula at [col 2, lines 15-31], where R1 and R2 are independently ethyl, R3 is Cl and R4 is morpholin-4-yl).
It would have been prima facie obvious to one of ordinary skill in the art to include the reduction of ACTH and the compound
    PNG
    media_image1.png
    333
    363
    media_image1.png
    Greyscale
within the issued methods. An ordinarily skilled artisan would have been motivated to treat CAH, as taught by Grigoriadis and Chen.

Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 17/359,414, in view of Grigoriadis et al (US 2017/0020877 A1).

Grigoriadis taught methods for reducing ACTH levels in subjects (e.g., human, at [0030]) with congenital adrenal hyperplasia (CAH), generally comprising administering to the subject a therapeutically effective amount [0063] of a corticotropin releasing factor 1 (CRF1) receptor antagonist [claim 9], in the treatment of CAH [title].
It would have been prima facie obvious to one of ordinary skill in the art to include the reduction of ACTH within the copending methods. An ordinarily skilled artisan would have been motivated to treat CAH, as taught by Grigoriadis.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/788,121, in view of Grigoriadis et al (US 2017/0020877 A1) and further in view of Zhang et al (D-level Essay in Statistics, 2009) and Bornstein et al (J Clin Endocrinol Metab, 2016, 101(2), 364-389).
Although the claims at issue are not identical, they are not patentably distinct from each other. The copending claims recite all of the features instantly recited for the method of treating CAH except for reducing ACTH levels from baseline. The instant claims require 
Grigoriadis taught methods for reducing ACTH levels in subjects (e.g., human, at [0030]) with congenital adrenal hyperplasia (CAH), generally comprising administering to the subject a therapeutically effective amount [0063] of a corticotropin releasing factor 1 (CRF1) receptor antagonist [claim 9], in the treatment of CAH [title].
As per Zhang, though, in medical studies, a common way to measure treatment effect is to compare the outcome of interest before treatment with that after treatment, where the measurements before and after treatment are known as the baseline (B) [Introduction, 1st paragraph].
Bornstein recommends [2.4] that optimal tests in the diagnosis and treatment of primary adrenal insufficiency (e.g., inclusive of CAH, at Table 2) is a baseline measurement of plasma ACTH.
It would have been prima facie obvious to one of ordinary skill in the art to include the teachings of Zhang and Bornstein within the combined teachings of Grigoriadis and Chen. The ordinarily skilled artisan would have been motivated to optimally measure diagnostic and treatment effect, as commonly used in medical studies [Zhang; Introduction, 1st paragraph and Bornstein at section 2.4].
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELESTE A RONEY/Primary Examiner, Art Unit 1612